Citation Nr: 0202079	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  01-01 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUES


1.  Whether a June 5, 1972 RO decision should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).

2.  Entitlement to an effective date prior to July 27, 1999 
for a grant of service connection for residuals of an injury 
to the ninth cranial nerve, including dysphagia (swallowing 
difficulty), formerly diagnosed as hiatus hernia.

3.  Entitlement to an effective date prior to July 27, 1999 
for a grant of service connection for dysphonia (voice 
impairment) due to an injury to the tenth cranial nerve.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1970 and from March 1971 to May 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 RO decision which granted service 
connection for a disability characterized as hiatus hernia 
(claimed as dysphagia) and for dysphonia, effective July 27, 
1999.  The veteran was notified of this decision in March 
2000.  A notice of disagreement was received in April 2000, 
and the veteran appealed for an earlier effective date for 
each grant of service connection.  By a letter dated in April 
2000, the veteran asserted that there was CUE in a June 5, 
1972 RO decision, and asserted that service connection should 
have been established at that time for the conditions 
currently at issue.  In an October 2000 rating decision, the 
RO recharacterized the disability of hiatus hernia with 
dysphagia as an injury to the ninth cranial nerve, and 
recharacterized the disability of dysphonia as dysphonia due 
to an injury to the tenth cranial nerve.  The statement of 
the case was issued in December 2000, and a substantive 
appeal was received in February 2001 on the issue of 
entitlement to an earlier effective date.  

In July 2001, the Board remanded these issues to the RO for 
further procedural development, referred the issue of CUE to 
the RO and denied entitlement to higher ratings for the 
disabilities at issue.  In October 2001, the RO determined 
that CUE was not present in the June 1972 decision, and 
issued a supplemental statement of the case.  A substantive 
appeal regarding the CUE issue was received from the veteran 
in November 2001.  The case was subsequently returned to the 
Board.


FINDINGS OF FACT

1.  At the time of a June 5, 1972 RO decision, the veteran 
had not previously claimed entitlement to service connection 
for residuals of an injury to the ninth cranial nerve, 
including dysphagia, or dysphonia due to an injury to the 
tenth cranial nerve.  

2.  The RO's alleged failure to adjudicate claims of service 
connection for residuals of an injury to the ninth cranial 
nerve, including dysphagia, and dysphonia due to an injury to 
the tenth cranial nerve at the time of the June 5, 1972 RO 
decision does not constitute a final adjudicative action with 
regard to those issues.

3.  The veteran's initial claims for service connection for 
dysphagia and dysphonia were received by the RO on July 27, 
1999.

4.  The RO awarded service connection for residuals of an 
injury to the ninth cranial nerve, including dysphagia, and 
dysphonia due to an injury to the tenth cranial nerve, 
effective from July 27, 1999.


CONCLUSIONS OF LAW

1.  There is no CUE in the June 1972 RO decision as that 
decision did not address the issues currently in controversy; 
that is, service connection for residuals of an injury to the 
ninth cranial nerve, including dysphagia and dysphonia due to 
an injury to the tenth cranial nerve.  38 U.S.C.A. §§ 5109A, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.105(a) (2000).

2.  The criteria for an effective date prior to July 27, 1999 
for an award of service connection and compensation for 
residuals of an injury to the ninth cranial nerve, including 
dysphagia, and for dysphonia due to an injury to the tenth 
cranial nerve, have not been met.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from January 1968 to 
September 1970 and from March 1971 to May 1972.  On medical 
examination performed for enlistment purposes in March 1971, 
the veteran's head, neck, throat and neurologic system were 
listed as normal.  A review of his service medical records 
shows that he received multiple injuries, including fragment 
wounds to the face, neck (and trachea), and chest, in a tank 
explosion on August 6, 1971.  He was treated for his 
injuries, and underwent a tracheostomy, an exploration of his 
neck, and debridement of his burns and fragment wounds.  An 
operation report dated that same day shows that the veteran 
was status post field cricothyrotomy, which was repaired, and 
a tracheotomy was put in below.  In a consultation request 
dated on August 12, 1971, the examiner noted that the veteran 
had previously undergone a repair of the cricothyroid 
membrane, and had a distal tracheotomy.  In a subsequent ear, 
nose and throat (ENT) consultation, the examiner noted that 
the veteran had an emergency cricothyrotomy during his 
initial evacuation.  On examination, the veteran's breathing 
was "OK" with his tracheotomy plugged.  His voice was 
described as rather hoarse, and the examiner stated that the 
veteran might have a left recurrent laryngeal nerve injury.  
A September 1971 narrative summary shows that there was no 
history of dysphasia.  The examiner noted that the veteran's 
tracheostomy had completely healed.  A December 1971 clinical 
record shows that an examination of the veteran's throat and 
larynx was negative.  Subsequent service medical records are 
negative for a diagnosis of dysphonia or a tenth cranial 
nerve injury.  Service medical records are entirely negative 
for a diagnosis of an injury of the ninth cranial nerve, and 
negative for a diagnosis of dysphagia.

On May 18, 1972, the RO received the veteran's Application 
for Compensation or Pension at Separation from Service.  He 
claimed service connection for second and third degree burns 
involving the head, neck, posterior trunk, and upper 
extremities, multiple fragment wounds of the face, neck, 
chest, abdomen, liver, and lower extremities, a fragment 
wound of the right eye, pneumonitis and a cavitary lesion of 
the right upper lobe, mesenteric adenitis and peritonitis, 
invasive fungus of a burn wound of the left arm, a cataract 
of the right eye, blindness of the right eye, and a cicatrix 
of the skin of the face, neck, back, and upper extremities.  
He did not claim service connection for dysphagia, dysphonia 
or injuries to the cranial nerves.

In an RO decision dated on June 5, 1972, service connection 
was established for second and third degree burns of the 
head, neck, trunk and upper extremities, multiple fragment 
wounds of the face, neck chest, abdomen, liver, and lower 
extremities, a fragment wound with blindness of the right 
eye, and pneumonitis and a cavitary lesion of the right upper 
lobe.  A 100 percent prestabilization rating was assigned for 
all of these disabilities in combination.  The veteran was 
notified of this decision in July 1972 and he did not appeal.

At a March 1973 VA examination, the veteran did not complain 
of dysphagia or dysphonia, and neither was diagnosed.  A 
examination of his head, face and neck was essentially 
negative.  A neurological examination was essentially 
negative, with the exception of numbness of the right thigh.

In a July 1973 rating decision, the veteran's service-
connected disabilities were re-evaluated, and a separate 
rating was assigned for each disability.  Service connection 
was established for, in part, second and third degree burns 
of the head, neck, and ears, and multiple fragment wounds of 
the face and neck and fibrotic nodules of the right outer 
ear.

On neurological examination performed in January 1975, the 
veteran's cranial nerves were listed as normal, with the 
exception of hearing loss and visual impairment.  The 
examiner indicated that the veteran's speech was normal.  The 
veteran did not complain of dysphagia or dysphonia.

Post-service medical records are negative for complaints or 
diagnoses of dysphonia or dysphagia until 1999.  On July 27, 
1999, the RO received the veteran's claim for service 
connection for dysphonia, dysphagia and hiatus hernia.  The 
veteran also submitted private medical records dated in 1999 
reflecting diagnoses of dysphonia and dysphagia.  By a letter 
dated in April 1999, a private physician, F. Chagnon, MD, 
indicated that the veteran reported longstanding dysphonia 
and dysphagia, and reported a history of laryngeal trauma in 
1971.

Subsequent VA and private medical records collectively 
reflect diagnoses of injuries to the ninth and tenth cranial 
nerves, with dysphagia and dysphonia, and linked such 
disabilities to the veteran's in-service shrapnel injury to 
the neck. 

In a March 2000 RO decision, the RO established service 
connection for hiatus hernia (claimed as dysphagia) and 
dysphonia, effective July 27, 1999.  In April 2000, the 
veteran appealed for an earlier effective date for each grant 
of service connection.  He noted that an August 1971 service 
medical record diagnosed a possible recurrent laryngeal nerve 
injury, and that recent medical records showed that he had 
metallic wires on the left anterior aspect of the crico-
thyroid membrane with deformity of the thyroid cartilage, 
asymmetrical vocal cords, and a remote fracture of the 
laryngeal framework.  He stated, "It is quite clear that 
there is a 'clear and unmistakable error in the fact that 
none of these injuries were ever evaluated.  It is also clear 
that ... their presence was either missed or ignored by the 
United States Army, during my hospitalization.  Subsequently, 
the VA being unaware of them as well did not determine any 
service connection for them."  He asserted that dysphagia 
had been present since he was wounded in service.  He said 
that until recently he was unaware of the wires in his larynx 
and the damage to his laryngeal nerve, and previously had 
assumed his swallowing difficulties were related to food 
allergies.

In a report of a September 2000 VA examination, the examiner 
diagnosed, in pertinent part, status post laryngeal trauma 
with residual dysphagia with liquids and solids, and 
dysphonia.  He indicated that the veteran's hiatal hernia was 
unrelated to his laryngeal trauma.

In an October 2000 rating decision, the RO recharacterized 
the veteran's disability of "hiatus hernia (claimed as 
dysphagia)" as an injury to the ninth cranial nerve, and 
recharacterized his disability of dysphonia as dysphonia due 
to an injury of the tenth cranial nerve.

By a statement dated in February 2001, the veteran reiterated 
many of his assertions, and enclosed duplicate copies of 
service medical records.  He essentially contended that in 
his initial claim for service connection in 1972, while he 
was still on active duty, he claimed service connection for 
dysphonia and dysphagia.  He stated, "The statutory and or 
regulatory provisions at the time were incorrectly applied in 
that it has manifestly changed the outcome to reflect fewer 
disabilities than what the records show and applied for. . . 
. What is important here is the fact that the condition 
existed and that in [sic] was inappropriately dismissed and 
not rated, even though the records and the medical boards 
from the Army reflect the damage to the neck and throat due 
to shrapnel wounds."

In July 2001, the Board remanded the case to the RO for 
initial consideration of the CUE issue.

By a letter to the veteran dated in July 2001, the RO 
informed him of the requirements of a valid claim alleging 
CUE in an RO decision, and asked him to submit any additional 
argument.  The veteran did not respond to this letter.  The 
RO issued a supplemental statement of the case in October 
2001.

By a statement dated in November 2001, the veteran reiterated 
many of his assertions.  He essentially contended that there 
was CUE in the June 1972 decision, and alleged that the RO 
failed in its duty to assist as it did not carefully review 
his service medical records and establish service connection 
for all conditions.  He contended that his service medical 
records reflect that he had serious disabilities during 
service, that he did not know he had such disabilities at 
that time, and that he only realized he had such conditions 
when he recently reviewed his service medical records for the 
first time.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The veteran was 
previously notified of the VCAA amendments in the July 2001 
Board decision and remand.

In the present case, the RO has not yet considered the 
veteran's claims in light of the aforementioned amendments.  
Consequently, the Board must consider whether she would be 
prejudiced if the Board were to proceed with consideration of 
his claims, without having the RO consider the new 
regulations in the first instance.  Cf. Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

It is the usual practice of the Board to remand a claim to 
the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal.  However, in 
this case, the Board finds that the new regulations have not 
changed the applicable criteria in a way which could alter 
the outcome of the veteran's claim.  Therefore, the veteran 
will not be prejudiced by the Board proceeding to the merits 
of the claim.  Indeed, a remand of this issue would only 
result in needless delay and impose further burdens on the 
RO, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See, e.g., Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Furthermore, the U.S. Court of Appeals for Veterans Claims, 
in a precedent opinion, held that the VCAA does not apply to 
motions for clear and unmistakable error in prior Board 
decisions.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).  In reaching that decision, the Court discussed the 
nature of CUE claims with regard to prior rating decisions of 
the RO as well as prior Board decisions.  Thus, although the 
holding in Livesay was for CUE motions with regard to prior 
Board decisions, the Board believes it should be applied to 
claims for CUE in prior rating decisions as well. 

A.  CUE

Under 38 C.F.R. § 3.105(a), a prior final decision on VA 
benefits must be reversed or amended when evidence 
establishes CUE.  

For CUE to exist: 

(1) Either the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

The veteran claims there was CUE in the June 1972 RO decision 
on the basis that the rating board at that time did not 
address the issues of service connection for residuals of an 
injury to the ninth cranial nerve, including dysphagia, and 
for dysphonia due to an injury to the tenth cranial nerve.  
In effect, the veteran appears to be arguing that the RO's 
failure to adjudicate the claims constitutes a final 
disallowance of the claim.  The Board disagrees.  Assuming 
for sake of discussion only that there were pending claims 
for the disabilities at issue, any failure by the RO to 
adjudicate the claim in accordance with procedural 
requirements mandated by law or regulation would merely 
result in a pending claim as opposed to a final denial of a 
claim.  See Fenderson v. West, 12 Vet. App. 119, 132 (1999); 
Holland (Sterling) v. Gober, 10 Vet. App. 433, 436 (1997) 
(per curiam order).  Therefore, there is no final adverse RO 
decision that can be subject to a CUE attack.  See Link v. 
West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 
322, 325 (1997).  Hence, the Board concludes that CUE was not 
present in the June 1972 RO decision.

The matter of whether there were pending claims since the 
veteran's discharge from service will be addressed in 
connection with the discussion of the issue of entitlement to 
an earlier effective date for service connection below.

B.  Earlier Effective Date

The veteran contends that he is entitled to an effective date 
prior to July 27, 1999 for grants of service connection for 
residuals of an injury to the ninth cranial nerve, including 
dysphagia, and dysphonia due to an injury to the tenth 
cranial nerve.  Specifically, he contends that he is entitled 
to an effective date of May 2, 1972, the day following his 
separation from military service.  He points out that manual 
provisions in existence at the time of the original rating 
action mandated that all disabilities be rated by the RO.  As 
such, he argues that there were pending claims for service 
connection for the disabilities at issue when the RO 
adjudicated the veteran's original claim in June 1972.

The Manual provisions referred to by the veteran appear in 
VA's Adjudication Procedure Manual M 21-1.  

46.02 DISPOSITION OF DISABILITIES NOTED 
OR CLAIMED

     a.  Initial Compensation Ratings.  
All disabilities claimed will be given 
consideration as to service connection 
and receive formal rating decision 
(coded).  All other recorded disabilities 
will receive formal rating decision 
(coded), except:

     (1)   Acute transitory conditions 
that leave no residuals.

     (2) Noncompensable residuals of 
venereal disease.

     (3) Disabilities noted only on the 
induction examination, or conditions 
recorded by history only.

M21-1, Part VI, para. 46.02 (as in effect in June 1972).

A reading of the cited manual provisions reveals that even 
though a veteran does not claim a specific disability in 
connection with an original claim, all other recorded 
disabilities must receive a rating action.  Certain 
exceptions are provided.  However, in this case, when the RO 
considered the claim in 1972, there was no recorded diagnosis 
of the disabilities at issue.  While the veteran may have 
received injuries in the general vicinity involved in the 
issues under consideration, these injuries cannot be 
translated into disabilities by the rating board.  Rather, 
the question of the existence of a disability must be based 
on medical evidence.  The evidence at that time simply did 
not document chronic disabilities of this nature.  
Accordingly, the Board finds that there is no basis to find 
that a pending claim was in existence at the time of the 
rating board decision in June 1972 as argued by the veteran.

The Board must now decide the proper effective date for the 
grant of service connection.  The effective date for an award 
of service connection and disability compensation, based on 
an original claim, is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400, (b)(2) (2000).  

A claim "means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2001); Brannon v. West, 12 Vet. App. 32, 34 (1998).  Under 
38 C.F.R. § 3.155 (a) (2001), a person has submitted an 
informal claim for benefits under the following 
circumstances: 

(a) Any communication or action, 
indicating an intent to apply for one or 
more benefits under the laws administered 
by the Department of Veterans Affairs, 
from a claimant, his or her duly 
authorized representative, [or] a Member 
of Congress . . . may be considered an 
informal claim.  Such informal claim must 
identify the benefit sought.  Upon 
receipt of an informal claim, if a formal 
claim has not been filed, an application 
form will be forwarded to the claimant 
for execution.  If received within 1 year 
from the date it was sent to the 
claimant, it will be considered filed as 
of the date of receipt of the informal 
claim.

It is also pertinent to note that the Court has held that 
"The mere presence of medical evidence does not establish an 
intent on the part of the veteran to seek service 
connection...."  Brannon, 12 Vet. App. at 35 (citing KL, 5 Vet. 
App. at 208, and Crawford v. Brown, 5 Vet. App. 33, 35 
(1993)); Isenbart v. Brown, 7 Vet. App. 537, 540-41 (1995) 
(appellant must assert a claim expressly or impliedly).  
Moreover, any medical evidence of record concerning treatment 
of the condition would not constitute an informal claim 
pursuant to 38 C.F.R. § 3.157(b)(2) (2001), because no 
"formal claim for pension or compensation had been allowed or 
. . . disallowed for the reason that the service-connected 
disability is not compensable in degree".  38 C.F.R. § 
3.157(b); see Crawford, 5 Vet. App. at 35 ("In the instant 
case there has not been a prior allowance or disallowance of 
a formal claim for compensation or pension.")  Therefore, any 
medical evidence of record detailing symptoms which in 
retrospect might indicate manifestations of the disabilities 
at issue could not be accepted as an informal claim under 38 
C.F.R. § 3.157.  Servello v. Derwinski, 3 Vet. App. at 199 
("§ 3.157(b) . . . . provides that the date of an outpatient 
or hospital examination or admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits, or an informal 
claim to reopen, with respect to disabilities for which 
service connection has been granted"); Wood v. Derwinski, 1 
Vet. App. 367, 369 (1991) ("[ § 3.157(b)] is not applicable 
until after a claim has been 'allowed' or 'disallowed'").  

The veteran was separated from active duty on May 1, 1972.  
The file shows his initial compensation claims for service 
connection for dysphagia and dysphonia were received by the 
RO on July 27, 1999.  The file discloses no earlier formal or 
informal claim for these benefits.  See 38 U.S.C.A. § 5101 
(West 1991); 38 C.F.R. §§ 3.151, 3.155 (2000); Crawford v. 
Brown, 5 Vet. App. 33 (1993). 

The veteran essentially argues that service connection for 
his residuals of an injury to the ninth cranial nerve, 
including dysphagia, and dysphonia due to an injury to the 
tenth cranial nerve left knee disability should be effective 
since his service because the condition has been found to be 
related to service.  However, this is not the law on 
effective dates.  The law unequivocally provides that, when a 
claim is filed more than a year after service, the award of 
service connection and compensation may be no earlier than 
the date the VA receives the application for the benefit.  
Here, the veteran's original claims for service connection 
for dysphagia and dysphonia were received on July 27, 1999, 
years after service, and July 27, 1999 is the earliest 
effective date permitted by law.

The relevant facts are not in dispute, and the law, not the 
evidence, is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to an earlier 
effective date for service connection and compensation for 
residuals of an injury to the ninth cranial nerve, including 
dysphagia, and for dysphonia due to an injury to the tenth 
cranial nerve, and the claims for earlier effective dates 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim that there was CUE in a June 1972 RO decision, 
which did not establish service connection for residuals of 
an injury to the ninth cranial nerve, including dysphagia, or 
dysphonia due to an injury to the tenth cranial nerve, is 
denied.

An earlier effective date for service connection for 
residuals of an injury to the ninth cranial nerve, including 
dysphagia, is denied.

An earlier effective date for service connection for 
dysphonia due to an injury to the tenth cranial nerve is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

